Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This corrected notice of allowability is being mailed to correct the information regarding the allowed claims. The office acknowledges applicants’ filing of the claim amendments, arguments, terminal disclaimer and affidavit on 2/25/2022 in response to the office action dated 9/01/2021. Claims 1, 11 have been amended and claims 54-56 have been added new. Claims 2, 13-25, 30-33, 38, 41-44, 47-53 have been cancelled. Claims 1, 3-12, 26-29, 34-37, 39, 40, 45-46, 54-56 are pending. In light of the claim amendments dated 2/25/2022, the following examiner’s amendment, filing of the terminal disclaimers the rejections of record are withdrawn. The pending claims are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jay Lessler on 3/25/2022. 
The application has been amended as follows: 
1. In claim 1, line 7, INSERT “50 mcg” before ‘mometasone furoate’ and
INSERT “1330 mcg” before ‘olopatadine hydrochloride alone’. 

2. In claim 26, line 13, after ‘than nasal administration of’ and before ‘mometasone furoate’ INSERT ’50 mcg’

3. In claim 26, line 13, after ‘‘mometasone furoate or’ and before ‘olopatadine hydrochloride alone’ INSERT “1330 mcg”

4. In claim 37, line 11, after ‘than  nasal administration of’, 
DELETE ‘mometasone or its salt or olopatadine or its salt’ and 
INSERT “50 mcg mometasone furoate or 1330 mcg olopatadine hydrochloride”

			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method of treating symptoms associated with allergic rhinitis with a fixed dose pharmaceutical composition comprising 25 mcg of mometasone and 665 mcg of olopatadine and the administration provides relief faster than the nasal administration of 25 mcg of mometasone and 665 mcg of olopatadine is not taught or suggested by prior art. 
The closest prior art Cagle teaches a method of treating rhinitis with anti-allergy agents such as olopatadine (0.01-0.8%) with steroids such as mometasone (0.01- 1.0%). Nsouli is to the use of olopatadine 1330 mcg/nostril twice daily and 100 mg of mometasone mcg/nostril. Nsouli do not teach a fixed dose pharmaceutical composition comprising mometasone and olopatadine. The instant claims are allowable over the prior art because Applicants’ have filed an affidavit in the parent application (14/506122) (Dr. Carr, dated 6/26/2018) demonstrating that the MOLO therapy (665 mcg of olopatadine and 25 mcg of mometasone) provided an earlier onset of action compared to the therapy with 665 mcg of olopatadine and 50 mcg of mometasone, see figure (page 6). Applicants have described a study in which 180 patients having seasonal allergic rhinitis were exposed to ragweed pollen in an environmental exposure chamber (EEC) and treated with either (i) the MOLO therapy (TP-1), (ii) a combination containing 665 ug olopatadine hydrochloride and 50 ug mometasone furoate per spray (two sprays per nostril, once daily) (TP-2), (iii) olopatadine alone (Patanase®), (iv) a combination of azelastine hydrochloride and fluticasone propionate (Dymista®), or (v) a placebo nasal spray. Onset of action was assessed based on instantaneous total nasal symptom scores (iTNSS) at defined time points. Onset of action was observed for the MOLO therapy by 10 minutes. The onset of action, however, could not be defined for TP-2, Patanase or Dymista as statistically significant differences in iTNSS change from baseline between these treatments and placebo treatment were not observed at any two consecutive time points. Although TP-2 contained the same amount of olopatadine and twice the amount of mometasone, the MOLO therapy (TP-1) provided an earlier onset of action as shown in the figure. This is unexpected because the TP-2 therapy which comprises the same components, olopatadine and mometasone but in different ratios do not provide a faster onset of action. From the teachings of Cagle it would not have been obvious to a person of ordinary skill in the art to expect faster onset of action for specific dose combination of mometasone with olopatadine and not for other ratios taught by the reference. The prior art do not teach, suggest or anticipate the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627